Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 1 of 9
                       '



                                                                                  FILED B     ''' n
                                                                                                  - #n
                                                                                              /
                                                                                              .
                                                                                                        +#


                            Ix rru s:cx lvso srrv ss o lsr
                                                         rlu c ,
                                                               r co cu v              JUN 23 zzm
                           vourussovvus.xolsrmc.
                                    M ,. M I o lu slo x
                                                       ro,aFl-oluo.                   pa.
                                                                                        (j#.'
                                                                                            1
                                                                                            ..k
                                                                                              .tl
   JO H N A .C A STR O and
   C A STR O & C O .,LL C,
                     Plaintiffs.

   #.                                                                 Case N o.

   R O Y AL CA RIBBEA N CR UISE LIN E

                    D efendant.

                               PLAIN TIFFS'O R IG IN A L C O M PLAIN T

          Plaintiffs,John A.Castroand Castro& Co.,LLC,(hereinafterttplaintiffs'')filethislawsuit
   againstRoyalCaribbeanCrtziseLine(hereinafterçûRoyalCaribbean,''orlr efendanf')andallege,
                                              PA RTIES

                 Plaintiff,John A.Castro,isan individualwho isa citizen ofthe stateofTexas.

          2.      Plaintiff,Castro & Co.,LLC,isa lim ited liability com pany w hose principalbusiness

   addressislocated in Texasat12 Park Place,(
                                            M ansfield,Texas76063.
                  Defendant,RoyalCaribbean Cruise Line,isa corporation thatisincorporated under

    thelawsofthe State ofFlorida.Defendanthasitsprincipalplaceofbusinessin the State ofFlorida.

    Defendantmy m ay be served with process by serving theirregistered agent,Bradley H.Stein,at

    1050 Caribbean W ay,M iam i,FL 33132.

                                    JUR ISD ICTIO N AN D V EN UE

                  The Courthasjurisdiction over this matter pursuantto 28 U.S.C.j 1332(a)(1)
    because Plaintiffsand D efendantare citizens ofdifferentU .S.states,and the am ountin controversy

    exceeds$75,000,excluding interestand costs.
           5.     VenueisproperinthisCourtunder28U.S.C.j 1391(b)(1).


    ORIGINALCOMPLAINT
    PAGE 1OF9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 2 of 9




                                              FAC TS
                 1,John A .Castro,am the m anaging m em berand CEO ofCastro & Co.,LLC.
          6.
                 On oraboutApril24,2019,Icontacted D efendantto book acom panytrip forroughly

   thirty em ployees ofCastro & Co.forthe purpose ofgrowing together,to validate m y em ployees,

   boostcom pany m orale,and discussbusinessventures.
                 Defendantescalated m e twice in orderto reach aproperbooking agent.First,lspoke

   w ith a representative w ho stated that lneeded to be transferred to the groupsdepartm entsince he

    w asbooking severalsuites.Once Iw astransfen-ed to thegroupsdepartm ent,a second representative

    stated that l needed to be transferred to large group salcs.Thereafter,l finally reached Royal

    Caribbean representative,Adrian Collada,in large group sales.
                  W hen speaking to M r.Collada aboutthe possibility ofbooking a com pany cruise,l

    expressed thatmy mostimportantdesiresforthistrip werethefollowing:(1)thatevery group
    m em berhaveaccessto eatin theCoastalK itchen fora1lm ealsin orderto provideforgroup m eetings

     andgroupbonding,(2)tohavethedrink-packageincludedforeverygroupmember,and(3)W i-Fi

     included in alISuites.
            10. As such,M r.Collada prom ised thatw ith booking three G rand Suites and ten Junior

     Suitesforatotalcostof$110,006.65,allofmy requestswouldbemet.Thiscostencompassedthirty

     group m em bersforthe Sym phony ofthe Seas cruise departing on July 13,2019.
                    Icom m unicated with M r.Collada forroughly a m onth discussing the group priorto

     form ally booking the cruise.On oraboutM ay 30,2019,lentered into a contractw ith Defendant.A

      copy ofthecontractisattached hereto asExhibitA.Asa result,lpaidtheamountof$110,006.65
      to D efendantpriorto departing on July 13,2019.Icontracted with Defendanton thebeliefthatthey

      each group m em berwould have accessto eatin the CoastalK itchen foraIlm eals,to havethe drink



      ORIGINAL COMPLAINT
      PAGE 2 OF 9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 3 of 9




   package included foreach m em ber,and to have W i-f'iincluded in each Suite.
          l2.     OncetheCastro & Co.group boardedtheRoyalCaribbean ship,lquickly discovered

   thatldid notreceive whatlhad contracted w ith D efendantfor.
                  First,the only room s thathad W i-Fiw ere the Grand Suites,leaving the ten Junior

   Suites w ithoutW i-Fi.Instead of Defendantaccom m odating m y group,lhad to pay an additional

   $2,350.00 inordertoturntheW i-Fion fortheten JuniorSuites.
                  Second,butm ost im portantly,the three Grand Suites were the only room s granted

   accessto the CoastalKitchen forevery m eal.The ten JuniorSuites had very lim ited access.On the

   first day of the cruise,l called the CoastalKitchen to m ake a breakfast reservation forthe entire

   thirty-m em bergroup ofCastro & Co.forthefollow ingm orning,July 14,2019.M uch tom y surprise,

    D efendant told m e thatthe only m em bers of the group allow ed to eat in the CoastalKitchen for

    breakfastand lunch w erethe three G rand Suite room s.The guests in theten JuniorSuiteswere not

    allow ed to eatin the CoastalKitchen,exceptfordinnerstarting at4 p.m .However,lwasalso told

    by Defendantthatthe CoastalKitchen w ould notbe able to accom m odate a1lofm y group m em bers

    fordinneratany tim e during the length ofthe cruise.
            15.    The CoastalK itchen is a prem ium restaurant-style eating place onboard the ship.

    Accessto the CoastalK itchen includesfreeprem ium coffee,freeprem ium food m enu,and unlim ited

    drinks.Additionally,the CoastalKitchen isa m uch quieter,exclusive place to eatonboard asitonly

    accom m odates 60-70 individuals ata tim e.lndividuals allowed access to the CoastalKitchen can

     choose to eatatwhatevertim e they choose forbreakfast and lunch and need only callto m ake a

     reservation attheirdesired tim e fordinner.
                   The m ain eating venue foral1cruise goers isthe Deck 5 Dining Hall.In this venue,

     there are 300-400 individuals accomm odated atatim e.The cruise goersare a1lassigned an allotted



     ORIGINAL COMPLAINT
     PAGE3 OF9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 4 of 9




   tim e slotforw hen they can go to the D ining Hallto eattheirm eals.The prem ium food m enu and

   drinksare allextra charges.
                  Sincew ew erenotallowed in theCoastalKitchen asprom ised,Defendantoffered on

   day 3 ofthe cruise to m ake a reservation atan allotted tim e forusin D eck 5 dining hall.Defendant

   did notwork with meon agood timing forthe group;instead,Defendantscheduled atime forthe

   group and told us when we could have dinnertogether.The Castro & Co.group m etin the Deck 5

   dining hallthree tim es.H owever,the setting w as very noisy due to the large am ountofindividuals

    eating ata tim e,and the allotted tim e did notwork within thegroup's schedule often.Therefore,this

    w asnotthe equivalentofbeing able to eatasa group in the CoastalKitchen.
           18.     ln addition,m y group had to expend additionalcostson restaurantstyle food due to

    nothaving accessto the CoastalKitchen.
                   M oreover,two oftheguestsstaying in JuniorSuitestried to entertheCoastalK itchen

    at5:15 p.m .one evening,w ellafter4 p.m .,to getcoffee and the staffkicked them out.
                   Lastly,D efendantsbreached the contractby notincluding the drink packageforeach

    group m em ber.Thispackage wasagain notincluded forany guest,resulting in an additionalcharge

    of$9,000.00.Conversely,had thegroupgained properaccessto theCoastalKitchen,ascontracted,

    the drinksw ould have been included w ith the group's meals.
                    Iem ailed M r.Colladaw ith m y concernsseveraltim esforallthe discrepancies in the

     trip.During these exchanges,M r.Collada stated that he had no know ledge ofthe restrictions on

     w hattim es each group m em berw asallow ed into the CoastalK itchensand adm itsthathe knew the

     drink package w as only offered for suites higher than Grand Suites,m eaning Owner Suites and

     above.ln addition,M r.Collada stated thathe did notreview the restrictions on am enitiesforeach

     suite levelbefore m aking a prom ise to m e and booking m y trip.M r.Collada also stated thathew as



     ORIGINAL COMPLAINT
     PAGE4 OF9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 5 of 9




   advised to notreply to m e untilDefendantgot the situation settled.However,Defendant did not

   reach outto m eto try and resolve thism atteron theirown.
                  A fter getting escalated tw ice to reach an agent that could handle large group

   bookings,itwould be presum ed that,atthe very least,M r.C ollada would know whatSuites were

   allow ed certain am enities.Instead,although Iexpressed m y m ust-have desiresforbooking a group

    cruise w ith Defendant,M r.Collada now adm itsto m e ofhaving no knowledge ofthe restrictionson

    theam enities.
                     lbooked a businesscruise with Defendantbased on the beliefthat Iwas contracting

    to have W i-f'i,accessto the CoastalKitchen foreach m eal,and to have the drink-package included

    foraIlgroup membersforthe priceof$l10,006.65.
           24.       Defendant'snegligenceand breach caused severe harm to m eand m y group.Thesole

    business purpose ofthe cruisew as dim inished by Defendants'negligence and breach.The business

    purpose was so thatm e and m y business group could grow together,validate m y em ployees,boost

     com pany m orale,and discussbusinessventures.W e did notgetto m eetto discussevents,business,
     etc.and in fact,m ostofthe m em bersofthe group did notgetto see each otheratallduring thetrip.

            25.       M y group and m yselfsuffered high levels ofdistress,anguish,and angerdue to the

     breaches ofcontractand trying to fix these breacheswithoutany help from staffofDefendant.

                                                  CO U NT I
                                            (Breach ofContract)
            26.       lincorporate paragraphs l-25 asiffully setforth herein.

            27.       Defendantand lexecuted a valid and enforceable contractwhereby lagreed to pay

     theamountof$110.006.65.ln exchange,Defendantagreed to providemeandmy groupwiththree
      Grand Suites and ten JuniorSuiteson the Sym phony ofthe SeasCruise ship departing on July 13,

      2019.Defendantagreedthatthefollowingwouldbeincludedinthepriceof$110,006.65:(1)each

      ORIGINAL COMPLAINT
      PAGE 5 OF 9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 6 of 9




   suitewouldhavetotalaccesstotheCoastalKitchenforallmeals(2)each suitewould havethe

   drinkpackage,and(3)eachsuitewouldhaveW i-f'iintheirrooms.
          28.      l perform ed m y obligation under the contract by subm itting paym ent of


   $l10,006.65.
           29.     Defendant failed to perform his contractual obligations. Speciscally, Defendant

    failed to allow each group m emberaccessto the CoastalKitchen foralIm eals,failed to includethe

    drink package for al1 Suites,and failed to include W i-f'iforthe ten Junior Suites.Defendant's

    nonperform ance isa breach ofthe ourcontract.
           30. Defendant'sbreachcausedinjurytome,whichresultedinthefollowingdamages:

                    Drink Package-$9,952.00

                 b. W i-Fi-$2,350.00

                 c. Food -$983.00
                 d. Non-accesstoCoastalKitchen -$110,006.65
                    lseekactualdamageswithinthejurisdictionallimitsofthisCourt.
                                                CO UN T 11
                                               (Negligence)
            32.      Iincorporate paragraphs l-25 asiffully setforth herein.
                     D efendantowed m e a legalduty ofcare.Defendantand lhad a specialrelationship

      dueto the contractthatthe parties entered into.Defendanthad a high degree ofcare to m e because

      the entity is a com m on carrier.D efendant breached that duty of care through the acts of their

      em ployee,M r.Collada.
             34. Defendantis vicariously liable forthe actsoftheirem ployee in contracting with m e

      and Castro & Co.M r.Collada'sactionsw ere perform ed w hile in theem ploym entofD efendantand

      were w ithin the course and scope of that em ploym ent or w ithin the authority delegated to the


       ORIGINAL COM PLAINT
       PAGE 6 OF9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 7 of 9




   em ployee.
          35.     M r.Colladaadm itsto m aking prom isesw ithoutcorrectknowledgeand deceiving m e

   in orderto enterinto a contract.
           36. Defendant's breach of duty proximately caused injury,which resulted in the

    follow ing dam ages:
                  Actualdamagesin the amountof$123,291.65,comprised ofadditionalcostsin the

                  amountof$13,285.00,and thecostofthetripin theamountof$110,006.65.
                   Exemplarydamagesintheam ountof$250,000.00 foremotionaldistressand mental

                   anguish.
                   lseek actualdamageswithinthejurisdictionallimitsofthisCourt.
                                               CO UNT Ill
                                      (NegligentM isrepresentation)
            38.     Iincorporate paragraphs 1-25 asiffully setforth herein.
                    Defendantrepresented m e and Castro & Co.thatthe purchase ofthree G rand Suites

     and ten JuniorSuiteson the Sym phony ofthe Seascruise on July l3,2019 would includefullaccess

     to the CoastalKitchen foreach suite m em ber,the drink package for each suite m em ber,and W i-Fi


      foreach suite m em ber.
             40. Defendantm ade the representation in the courseofDefendant'sbusiness.Defendant

      isvicariously liable fortheactsoftheirem ployeein contracting w ith m e.M r.Collada'sactionswere

      perform ed while in the em ploym ent of Defendant and were within the course and scope of that

      em ploym entorwithin the authority delegated to the em ployee.
                     M r.Collada adm itsto m aking prom iseswithoutthe correctknowledgeand deceiving

       m e in orderto enterinto a contract.
                       Defendantm ade the representation in the course ofa transaction in w hich D efendant


       ORIGINAL COMPLAINT
       PAGE 7 OF 9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 8 of 9




   had an interest.Defendantreceived$110,006.65 in exchangeforthepromisesmade.
          43.     Defendant'srepresentation w as a m isstatem entoffact,asm y group did notreceive:

   fullaccess to the CoastalKitchen foreach suite m em ber,the drink package forany suite m em ber,

   orW i-Fiforeach suite m em ber.
          44.     Defendantdid notuse reasonable care in com m unicating the inform ation to m e.

          45. IjustifiablyreliedonDefendant'srepresentation.
          46. Defendant's misrepresentation proximately caused injury,which resulted in the

   following dam ages:
                   Actualdam agesin theam ountof$123,29l.65,comprised ofadditionalcostsin the

                   amountof$13,285.00,andthecostofthetrip intheamountof$1l0,006.65.
                b. Exemplary damagesin theamountof$250,000.00foremotionaldistressandmental

                   anguish.

           47. IseekactualdamageswithinthejurisdictionallimitsoftheCourt.
                                              CO UN T IV
                                           (EquitableReliell
           48.     lincorporate paragraphs l-25 asiffully setforth herein.

           49.     ln thealternativeto m onetary dam ages,Iseek equitablereliefofspecificperform ance

    ofthe contract.
                   I seek specific perform ance of D efendant providing a new cruise to the group of

    Castro & Co.with the originalprom iseshonored.

                                              DA M AG ES
           51.     A sadirectand/orproxim ateresultofDefendants'wrongfulconduct,lhave suffered

    actual,consequential,and/or incidentaldam ages.lseek actualand com pensatory dam ages to the

    fullextentallow ed by law .

    ORIGINAL COMPLAINT
    PAGE 8 OF9
Case 1:20-cv-22359-RNS Document 1 Entered on FLSD Docket 06/09/2020 Page 9 of 9




         52.    lseek recoveryofthefullcostsofthisactionin theamountof$373,291.65.

                                               PRA YER
         W HEREFORE,w ith respectto CountsI-IV,lrespectfully pray thatan orderbe entered:

                 EnteringjudgmentinfavorofPlaintiffsandagainstDefendantfordamagespursuant

   to Defendant'sbreach ofcontract;
          b.     lnthealternative,enteringjudgmentinfavorofPlaintiffsandagainstDefendantfor

    dam agespursuantto Defendant'snegligence;
                 lnthealternative,enteringjudgmentinfavorofPlaintiffsandagainstDefendantfor

    dam agespursuantto Defendant's negligentm isrepresentation;
           d.     ln the alternative,enteringjudgmentin favorofPlaintiffsand againstDefendant

    equitable reliefofspecific perform ance;
           e.     Aw arding costs and reasonableattorney'sfees;and

                  Grantingsuchotherandfurtherreliefasmaybejustandproper.

                                                 Respectfully spbm itted,
                                                                  ..'   '
                                                                  ..    w.v
                                                  - ..-                 Z
                                                          /  z
                                                          t $.
                                                             '
                                                             (.
                                                              -  -,
                                                               -..-L'x ---
                                                                         .C.
                                                                         I RYD'
                                                            ..'
      Dated:June 2,2020
                                                  John Anthony Castro
                                                  12 Park Place
                                                  M ansfield,Texas76063
                                                  J.castro@castroAndco.com
                                                  Tel.(202)594-4344
                                                   Plaintiff




       O RIGINALCOMPLAINT
       PAGE 9 OF9
